Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 1 of 17 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 TAYLOE MCDONALD,

        Plaintiff,
                                                               Case No.:
 vs.

 DBWPC, INC. d/b/a DELORES BARR
 WEAVER POLICY CENTER,

       Defendant.
 _______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, TAYLOE MCDONALD, by and through her undersigned counsel, sues

 Defendant, DBWPC, INC. d/b/a DELORES BARR WEAVER POLICY CENTER, and

 alleges as follows:

                                JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and 1367.

        2.      Venue lies within United States District Court for the Middle District of Florida,

 Jacksonville Division, because a substantial part of the events giving rise to this claim occurred

 in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

        3.      At all times material herein, Plaintiff, TAYLOE MCDONALD, (hereinafter

 referred to as “Plaintiff”), was a resident of Duval County, Florida.




                                           Page 1 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 2 of 17 PageID 2




         4.      At all times material herein, Defendant, DBWPC, INC. d/b/a DELORES BARR

 WEAVER POLICY CENTER, (hereinafter referred to as “Defendant”), was a Florida Not for

 Profit Corporation, authorized and doing business in Duval County, Florida.

         5.      Defendant is an employer as defined by the laws under which this action is

 brought and employs the required number of employees.

                                   GENERAL ALLEGATIONS

         6.      At all times material, Defendant acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         7.      At all times material, Plaintiff was qualified to perform her job duties within

 the legitimate expectations of her employer.

         8.      Plaintiff has retained the undersigned counsel to represent her in this action and

 is obligated to pay them a reasonable fee for their services.

         9.      Plaintiff requests a jury trial for all issues so triable.

                            ADMINISTRATIVE PREREQUISITES

         10.     Plaintiff, TAYLOE MCDONALD, timely filed her Charge of Discrimination

 with the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission

 on Human Relations (“FCHR”) on November 30, 2018.

         11.     On September 30, 2019, the EEOC issued a Dismissal and Notice of Rights

 related to Plaintiff’s Charge of Discrimination. A copy of the Charge of Discrimination and

 Dismissal is attached as Exhibit A. This Complaint has been filed within ninety (90) days of

 the issuance of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions

 precedent to filing this Complaint.



                                             Page 2 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 3 of 17 PageID 3




        12.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

 claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

 and eighty (180) days have passed since the filing of the Charge.

                                 FACTUAL ALLEGATIONS

        13.     On or about November 12, 2013, Plaintiff began her employment with

 Defendant as Director of Strategic Planning and Public Affairs.

        14.     Throughout her employment with Defendant, Plaintiff was consistently rated as

 an exceptional performer.

        15.     In or around August 2017, Plaintiff was promoted to Vice President of Strategic

 Partnerships and received a retroactive salary increase.

        16.      On or about March 23, 2018, Plaintiff suffered a torn Anterior Cruciate

 Ligament (ACL). Thereafter, Plaintiff began approved medical leave under the Family and

 Medical Leave Act (FMLA) for surgery on her ACL, which took place on April 6, 2018.

        17.     On or about April 23, 2018, while Plaintiff was on approved FMLA leave,

 Inderjit “Vicky” Basra (Senior Vice President) went to Plaintiff’s home to inform Plaintiff that

 her job duties changed; in particular, she was stripped of her management responsibilities and

 two-thirds of her duties were given to another employee, Blythe Zayets.

        18.     On or about May 1, 2018, Plaintiff began working from home and on or about

 May 16, 2018, Plaintiff returned from her approved medical leave. When Plaintiff returned to

 work, she was not restored to her same position or an equivalent position. Moreover, Zayets

 acted in a supervisory role over Plaintiff.




                                           Page 3 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 4 of 17 PageID 4




         19.     On or about July 21, 2018, Plaintiff learned that Basra was not properly licensed

 as a clinical social worker in the State of Florida. However, since approximately 2013, Basra

 represented herself as a Licensed Master of Social Work (LMSW). Basra held herself out as

 a LMSW in several contexts, including: Defendant’s website, business cards, email signature

 block, and a variety of Defendant’s business materials. According to witnesses, Basra’s

 published calendar, and Basra’s testimony in federal court, Basra illegally provided therapy

 and ongoing mental health counseling services to Defendant’s clients using unrecognized

 credentials.

         20.     Between November 2016 and August 2019, Basra misrepresented her

 credentials in professional representation in: (1) sworn testimony in federal court, (2) her email

 signature, (3) her resume, (4) a guest column in The Florida Times Union, and (5) The

 Wellness Report.      Moreover, Lawanda Ravoira (CEO) and DeeAnne Crookham (Vice

 President of Operations) had knowledge of, and approved, Basra’s use of false credentials. For

 example, Ravoira approved Basra’s falsified resume for use in a 2016 federal OJJDP grant.

         21.     On or about July 23, 2018, Plaintiff spoke to Basra about holding herself out as

 a licensed social worker in the State of Florida. Shortly thereafter, Basra and Ravoira called

 Plaintiff to a meeting and treated Plaintiff in a hostile manner for more than two (2) hours.

         22.     Following Plaintiff’s objection to Basra’s illegal behavior, Defendant began

 retaliating against Plaintiff.

         23.     On August 6, 2018, Plaintiff sent a letter to Crookham. In the letter, Plaintiff

 raised the concern that the reduction in job duties and responsibilities was related to her taking

 approved medical leave.



                                           Page 4 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 5 of 17 PageID 5




         24.     Additionally, Plaintiff stated that she was experiencing retaliation following her

 July 23, 2018 opposition regarding Defendant’s compliance with Florida’s licensing

 regulations. Plaintiff specified that Basra was illegally holding herself out as a LMSW, in

 violation of Chapter 491.012, Florida Statutes. Additionally, Plaintiff requested an

 independent investigation, whistleblower protection, and protection from retaliation.

         25.     On or about August 6, 2018, Crookham told Plaintiff that the independent

 investigator, Lisa Kemph, would call Plaintiff to schedule a time to discuss the issues; however,

 Kemph never called Plaintiff.

         26.     On August 10, 2018, Plaintiff sent an email to Crookham, asking for the

 retaliation by Basra, Ravoira, and Zayets to stop and cited specific examples from August 8,

 2018.

         27.     On August 11, 2018, Plaintiff emailed Audrey Moran (Chair, Board of

 Directors) to reiterate the complaints that she sent to Crookham on August 10, 2018. Moran

 did not reply to Plaintiff’s email.

         28.     On or about August 14, 2018, Plaintiff was instructed by Crookham to leave

 the board meeting moments before she was scheduled to present in order to meet with Kemph.

         29.     On or about August 16, 2018, Plaintiff was called to a meeting with Moran. At

 the meeting, Plaintiff was told that Kemph found an “issue” with Basra’s license and it had

 “been addressed.” Additionally, Moran told Plaintiff that no evidence of retaliation was found.

 Moran further told Plaintiff that Basra intended to terminate Plaintiff on July 23, 2018, due to

 “long-term, serious and on-going performance problems.” Plaintiff asked Moran to specify




                                           Page 5 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 6 of 17 PageID 6




 the performance problems, but Moran refused. No performance concerns were brought to

 Plaintiff’s attention in any of her prior meetings with Basra or Ravoira.

        30.     Moran then presented Plaintiff with a separation agreement and severance offer.

 Moran told Plaintiff that she could either sign the agreement by Monday, August 20, 2018, or

 “go to work on Monday morning as usual” and meet with Basra to accept a Performance

 Improvement Plan.

        31.     On or about August 17, 2018, Plaintiff arrived at work and was told by

 Crookham to leave the office without explanation. Plaintiff attempted to work from home, but

 she was blocked from access to files on Defendant’s shared drive. Plaintiff called Crookham

 more than once to attempt to gain access. Plaintiff also emailed Crookham and stated that she

 would like to return to the office so she could finish her work. Plaintiff also asked Crookham

 for a reason why she was sent home. Crookham did not respond to Plaintiff’s email.

        32.     On August 20, 2018, Plaintiff returned to work and requested the Performance

 Improvement Plan from Ravoira and Basra. When Ravoira saw Plaintiff, she asked what

 Plaintiff was doing there. Plaintiff explained that she was there to review the Performance

 Improvement Plan. No Performance Improvement Plan was shared with Plaintiff. Instead,

 Plaintiff was sent home and told to meet with Moran at 11:00am. Moran was not available

 and agreed to meet with Plaintiff the following day.

        33.     On or about August 21, 2018, Plaintiff met with Moran. Moran told Plaintiff

 that she was insubordinate for working the prior Friday (August 17, 2018) and subsequent

 Monday (August 20, 2018). Moreover, Moran told Plaintiff that she could not return to the




                                          Page 6 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 7 of 17 PageID 7




 office and no longer worked for the Defendant. Plaintiff was escorted to the elevator and out

 the door by two armed guards.

          34.   On August 30, 2018, Zayets, on behalf of Ravoira, emailed Defendant’s

 Leadership Council and announced that Plaintiff “resigned” effective August 28, 2018.

          35.    On September 27, 2018, following Plaintiff’s termination, Defendant held a

 staff meeting that included the vast majority of board members in order to “address any

 concerns” about Plaintiff’s separation. Defendant’s staff was instructed to say “I don’t know”

 if asked about Plaintiff’s separation and to direct inquiries to Crookham.

          36.   Despite Plaintiff’s objection to the illegal behavior, Basra continued to use the

 false credentials on her email signature and various publications.

                                 COUNT I
                FAMILY AND MEDICAL LEAVE ACT – INTERFERENCE

          37.   Plaintiff, TAYLOE MCDONALD, realleges and incorporates paragraphs one

 (1) through thirty-six (36) as though set forth fully herein.

          38.   Plaintiff is an individual entitled to protection under the Family and Medical

 Leave Act (FMLA), 29 U.S.C. §2601, et seq.

          39.   Plaintiff is an eligible employee within the meaning of the FMLA because

 Plaintiff worked for Defendant for twelve (12) months, had at least 1,250 hours of service for

 the Defendant during twelve (12) months immediately preceding her FMLA leave, and worked

 at a location where the Defendant had at least fifty (50) employees within seventy-five (75)

 miles.

          40.   Defendant is a covered employer under the FMLA in that it had fifty (50) or

 more employees in twenty (20) or more work weeks in the current or preceding calendar year.


                                            Page 7 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 8 of 17 PageID 8




        41.     Plaintiff suffered from a serious health condition within the meaning of the

 FMLA.

        42.     Defendant’s actions interfered with Plaintiff’s lawful exercise of her FMLA

 rights. Specifically, Defendant failed to restore Plaintiff to her position or an equivalent

 position.

        43.     Defendant’s actions constitute a violation of the FMLA.

        44.     As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff prays for the following damages against Defendant:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Liquidated damages;

                e.      Attorneys’ fees and costs;

                f.      Injunctive relief; and

                g.      For any other relief, this Court deems just and equitable.

                                    COUNT II
                     FAMILY MEDICAL LEAVE ACT – RETALIATION

        45.     Plaintiff, TAYLOE MCDONALD, realleges and incorporates paragraphs one

 (1) through forty-four (44) as though set forth fully herein.

        46.     Defendant retaliated against Plaintiff in violation of the FMLA in that Plaintiff’s

 utilization of qualified FMLA leave was a substantial or motivating factor which prompted

 Defendant to remove a significant amount of Plaintiff’s job duties and responsibilities and



                                           Page 8 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 9 of 17 PageID 9




 ultimately terminate Plaintiff’s employment. Moreover, Plaintiff’s complaints of FMLA

 retaliation/discrimination were a substantial or motivating factor which prompted Defendant

 to terminate Plaintiff’s employment.

        47.     Defendant’s actions constitute a violation of the FMLA.

        48.     As a result of Defendant’s actions, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff prays for the following damages against Defendant:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Liquidated damages;

                e.      Attorneys’ fees and costs;

                f.      Injunctive relief; and

                g.      For any other relief, this Court deems just and equitable.

                                 COUNT III
              AMERICANS WITH DISABILITIES ACT – DISCRIMINATION

        49.     Plaintiff, TAYLOE MCDONALD, realleges and incorporates paragraphs one (1)

 through thirty-six (36) as though set forth fully herein.

        50.     Plaintiff is an individual entitled to protection under the Americans with

 Disabilities Act, as amended, 42 U.S.C. §12112 et seq.

        51.     Plaintiff is an employee within the meaning of the Americans with Disabilities

 Act, as amended.




                                           Page 9 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 10 of 17 PageID 10




         52.     Plaintiff is an individual with a disability within the meaning of the Americans

  with Disabilities Act, as amended. Specifically, Plaintiff’s medical condition (torn ACL)

  substantially limited one or more major life activities, including but not limited to: walking,

  driving, and working.

         53.     Plaintiff was a qualified individual with a disability within the meaning of the

  Americans with Disabilities Act, as amended, because Plaintiff, with or without a reasonable

  accommodation, could perform the essential functions of her job.

         54.     By the conduct described above, Defendant has engaged in unlawful

  employment practices and discriminated against Plaintiff on account of her known disability,

  and/or because Defendant regarded her as having a disability, and/or because of Plaintiff’s

  record of having a disability in violation of the Americans with Disabilities Act, as amended.

  Specifically, Defendant discriminated against Plaintiff by removing a significant amount of

  Plaintiff’s job duties and ultimately terminating Plaintiff’s employment with Defendant.

         55.     The above described acts of disability discrimination constitute a violation of

  the Americans with Disabilities Act, as amended, for which Defendant is liable.

         56.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         57.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         58.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:



                                           Page 10 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 11 of 17 PageID 11




                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                    COUNT IV
                AMERICANS WITH DISABILITIES ACT – RETALIATION

         59.     Plaintiff, TAYLOE MCDONALD, realleges and incorporates paragraphs one (1)

  through thirty-six (36) as though set forth fully herein.

         60.     Plaintiff suffered adverse employment actions for engaging in protected activity

  under the Americans with Disabilities Act, as amended. Specifically, Defendant retaliated

  against Plaintiff for requesting a reasonable accommodation for her disability.             Stated

  differently, Defendant’s adverse employment actions (removing a significant amount of

  Plaintiff’s job duties and ultimately terminating Plaintiff) were causally connected to Plaintiff’s

  request for a reasonable accommodation. Moreover, Plaintiff’s termination was causally

  connected to her objections to retaliation and discrimination.

         61.     The above described act of retaliation constitutes a violation of the Americans

  with Disabilities Act, as amended, 42 U.S.C. § 12112 et seq.




                                            Page 11 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 12 of 17 PageID 12




         62.     Defendant’s unlawful and retaliatory employment practices toward Plaintiff

  were intentional.

         63.     Defendant’s unlawful and retaliatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         64.     As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                    COUNT V
               FLORIDA CIVIL RIGHTS ACT – DISABILITY DISCRIMINATION

         65.     Plaintiff, TAYLOE MCDONALD, realleges and incorporates paragraphs one (1)

  through thirty-six (36) as though set forth fully herein.

         66.     Plaintiff is an individual entitled to protection under the Florida Civil Rights

  Act (“FCRA”), Chapter 760, Florida Statutes.

         67.     Plaintiff is an employee within the meaning of the FCRA.



                                            Page 12 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 13 of 17 PageID 13




         68.     Plaintiff is an individual with a disability within the meaning of the FCRA.

  Specifically, Plaintiff’s medical condition (torn ACL) substantially limited one or more major

  life activities, including but not limited to: walking, driving, and working.

         69.     Plaintiff was a qualified individual with a disability within the meaning of the

  FCRA because Plaintiff, with or without a reasonable accommodation, could perform the

  essential functions of her job.

         70.     By the conduct described above, Defendant has engaged in unlawful

  employment practices and discriminated against Plaintiff on account of her known disability,

  and/or because Defendant regarded her as having a disability, and/or because of Plaintiff’s

  record of having a disability in violation of the FCRA. Specifically, Defendant discriminated

  against Plaintiff by removing a significant amount of Plaintiff’s job duties and ultimately

  terminating Plaintiff’s employment with Defendant.

         71.     The above described acts of disability discrimination constitute a violation of

  the FCRA, for which Defendant is liable.

         72.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         73.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         74.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for judgment against Defendant and for the following

  damages:



                                            Page 13 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 14 of 17 PageID 14




                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages, including damages for mental anguish, loss of

                         dignity, and other intangible injuries;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs; and

                 g.      For any other relief this Court deems just and equitable.

                                     COUNT VI
                        FLORIDA CIVIL RIGHTS ACT - RETALIATION

         75.     Plaintiff, TAYLOE MCDONALD, realleges and incorporates paragraphs one (1)

  through thirty-six (36) as though set forth fully herein.

         76.     Plaintiff suffered adverse employment actions for engaging in protected activity

  under the Florida Civil Rights Act (FCRA). Specifically, Defendant retailed against Plaintiff

  for requesting a reasonable accommodation for her disability. Stated differently, Defendant’s

  adverse employment actions (removing a significant amount of Plaintiff’s job duties and

  ultimately terminating Plaintiff) were causally connected to Plaintiff’s request for a reasonable

  accommodation. Moreover, Plaintiff’s termination was causally connected to her objections

  to retaliation and discrimination.

         77.     The above described act of retaliation constitutes a violation of the FCRA.

         78.     Defendant’s unlawful and retaliatory employment practices toward Plaintiff

  were intentional.




                                            Page 14 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 15 of 17 PageID 15




         79.      Defendant’s unlawful and retaliatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         80.      As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                  a.     Back pay and benefits;

                  b.     Interest on back pay and benefits;

                  c.     Front pay and benefits;

                  d.     Compensatory damages;

                  e.     Pecuniary and non-pecuniary losses;

                  f.     Costs and attorneys’ fees;

                  g.     Punitive damages; and

                  h.     For any other relief this Court deems just and equitable.

                                     COUNT VII
                       FLORIDA'S PRIVATE WHISTLEBLOWER'S ACT

         81.      Plaintiff, TAYLOE MCDONALD, realleges and incorporates paragraphs one (1)

  through thirty-six (36) as though set forth fully herein.

         82.      This is an action for damages pursuant to Florida’s Private Whistleblower’s Act

  (“FWA”), §§ 448.101-105, Florida Statutes.

         83.      Plaintiff was an employee of Defendant under the FWA because Plaintiff

  performed services for and under the control and direction of Defendant for wages or other

  remuneration.




                                            Page 15 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 16 of 17 PageID 16




         84.     Defendant was Plaintiff’s employer under the FWA because Defendant is a

  private individual, firm, partnership, institution, corporation, or association that employs ten

  (10) or more persons.

         85.     Defendant took a prohibited retaliatory personnel action against Plaintiff, in

  violation of §448.102(3), Florida Statutes, because Plaintiff objected to, or refused to

  participate in, an activity, policy, or practice of Defendant which is in violation of a law, rule,

  or regulation or that Plaintiff had an honest, good-faith belief was in violation of a law, rule,

  or regulation. Specifically, Plaintiff objected to and/or refused to participate in violations of

  Florida law, including, but not limited to: Fla. Stat. § 491.012, and Section 64B4-2.006,

  Florida Administrative Code and, as a result, was terminated from her employment.

         86.     As a result of the retaliatory action of Defendant, Plaintiff has suffered damages

  including, but not limited to: lost wages, benefits, and other remuneration, emotional pain and

  suffering and other compensatory damages and is requesting all available relief to which

  Plaintiff is entitled as set forth in the WHEREFORE clause below.

         87.     As a result of Defendant’s unlawful acts, Plaintiff has and will continue to incur

  attorneys’ fees, which are recoverable under Section 448.104, Florida Statutes.

         WHEREFORE, Plaintiff demands judgment against Defendant and prays for the

  following relief:

                 a.       Injunction to restrain continued violations of the Act;

                 b.       Reinstatement to the same or an equivalent position;

                 c.       Reinstatement of fringe benefits and seniority rights;

                 d.       Lost wages;



                                            Page 16 of 17
Case 3:19-cv-01385-TJC-PDB Document 1 Filed 11/27/19 Page 17 of 17 PageID 17




              e.     Lost benefits;

              f.     Other remuneration;

              g.     Attorneys’ fees and costs; and

              h.     Any other compensatory damages allowable at law.

                             DEMAND FOR JURY TRIAL

        89.   Plaintiff, TAYLOE MCDONALD, demands a trial by jury.

              Dated this 27th day of November 2019.

                                           FLORIN GRAY BOUZAS OWENS, LLC
                                           /s/ Gregory A. Owens____________
                                           GREGORY A. OWENS, ESQUIRE
                                           Florida Bar No.: 51366
                                           greg@fgbolaw.com
                                           WOLFGANG M. FLORIN, ESQUIRE
                                           Florida Bar No.: 907804
                                           wolfgang@fgbolaw.com
                                           16524 Pointe Village Drive
                                           Suite 100
                                           Lutz, Florida 33558
                                           (727) 254-5255
                                           (727) 483-7942 (fax)
                                           Trial Attorneys for Plaintiff




                                      Page 17 of 17
